Exhibit 10.17

LOGO [g70080img10_22.jpg]

 

To:

   Ken Horner, Sr. Vice President Corporate Development and Strategy

From:

   Jim Johnson, President and Chief Executive Officer

Date:

   June 19, 2009

Re:

   Amended Terms of Offer of Employment

We are pleased to be able to inform you about an amendment to your current terms
and conditions of employment with BakBone Software, Inc.

This change is in recognition of your continuous commitment to BakBone Software
as an executive of this company and of the fact that recent offers to company
executives at this level have included similar language.

Therefore, the following paragraphs are hereby added to your employment letter
with BakBone:

“If, at any time during your employment with BakBone, you are terminated for
reasons other than cause, you will be entitled to six (6) months severance pay
of your base salary payable in a lump sum, conditional upon a signed settlement
and release agreement within thirty (30) days following the date of your
termination. In no case shall the severance pay in the preceding sentence be
paid later than the date that is 2 1/2 months following the end of the calendar
year in which you are terminated.

Notwithstanding any inconsistent provision of this offer of employment, if you
are a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) at the time of your termination,
then the portion of your severance pay, together with any other severance
payments or benefits that, in each case, may be considered deferred compensation
under Code Section 409A, that would otherwise be payable within the six
(6) month period following your termination will be paid in a lump sum on the
date six (6) months and one (1) day following the date of your termination (or
the next business day if such date is not a business day) or, if earlier, the
date of death, provided you have complied with the requirements for such
payment. Notwithstanding anything herein to the contrary, no actions taken
pursuant to this paragraph shall reduce the total amount of payments and
benefits owed to you and to be paid to you under this offer of employment.”

These new paragraphs supersede and replace the paragraph that was added to your
employment letter on September 28, 2006. All other terms and conditions of your
employment letter remain in full force and effect and unchanged by this
amendment.



--------------------------------------------------------------------------------

I hope you agree that this change is equitable and fair and enhances the terms
of your employment as an executive of BakBone Software. Please indicate your
acceptance of this change by signing below and returning one original copy to
me.

Thank you

Jim Johnson

President and Chief Executive Officer

 

Accepted by:   /s/ KEN HORNER Title:   Sr. VP Corporate Development and Strategy
Date:   June 22, 2009

/s/ JAMES JOHNSON

James R. Johnson

President and Chief Executive Officer

Date    June 22, 2009